
	
		I
		111th CONGRESS
		1st Session
		H. R. 3189
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Heller (for
			 himself, Mr. Tiberi,
			 Mr. Chaffetz,
			 Mr. Latta,
			 Mrs. Lummis, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To prohibit any increase in the amount established for
		  the Members’ Representational Allowance during a period of high unemployment
		  and public debt.
	
	
		1.Short TitleThis Act may be cited as the
			 Reduction of Irresponsible MRA Growth Act or the TRIM
			 Growth Act.
		2.Prohibiting Increase
			 in Members’ Representational Allowance During Period of High Unemployment and
			 Public Debt
			(a)In
			 GeneralSection 101 of the
			 House of Representatives Administrative Reform Technical Corrections Act (2
			 U.S.C. 57b) is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following new subsection:
					
						(e)Prohibiting
				Increase During Periods of High Unemployment and Public DebtThe Members’ Representational Allowance
				established for a fiscal year may not exceed the Members’ Representational
				Allowance established for the previous fiscal year unless—
							(1)the Bureau of Labor Statistics publishes a
				national unemployment rate of 6 percent or lower for each of the 6 most recent
				months for which the Bureau published a national unemployment rate which
				occurred prior to the beginning of the fiscal year; or
							(2)the Secretary of
				the Treasury certifies to the Committees on Appropriations of the House of
				Representatives and Senate that the amount of the public debt (as referred to
				in section 3101 of title 31, United States Code) is not greater than
				$5,500,000,000,000 as of the first day of the last month of the previous fiscal
				year.
							.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to fiscal year 2010 and each succeeding fiscal year.
			
